Blandford, Justice.
It appears that a telegram was sent to Clay, the plaintiff, as follows:
*287“ Bullard’s, Ga., Jany. 8th, 1885.
“ To J. J. Clay : Meet us at E. T. depot on this evening’s train prepared to arrange for shipment to Indianapolis my mother-in-law’s rereinains. (Signed) D. G. Hughes.”
The telegraph company failed to deliver this telegram in time for Clay to meet the train and comply with the directions of the sender. Clay brought his action against the company for damages.
"We cannot see, from the allegations in the declaration, how Clay was damaged. It does not appear that he suffered any damage. It appears that he lost a mere opportunity or possibility to make something. If he had received the telegram, and had appeared at the depot in time to meet the remains, and if Mr. Hughes had declined his services, all that he could have recovered from Hughes would have been his expenses and a proper compensation for his trouble in getting ready to perform these services. Clay did not go to meet the remains, and did not spend anything on this account; he was in the same condition, after receiving the telegram that he was before; no loss came to him. It is contended that if he had received the telegram, he would have made a considerable amount of money as profits from services rendered. He might have made it, or he might not. As stated, this was merely a possibility. Under the allegations in the declaration, we do not think he had any right to recover damages ; and that the judge did right to sustain the demurrer to the declaration.
As to whether the telegraph company is liable at all for non-delivery of the telegram, we say nothing as to that at this time. There was plenty to authorize the court to sustain the demurrer, without going into that question at all.
Judgment affirmed.